 

Exhibit 10.4

 

Equity Pledge Agreement

 

This EQUITY PLEDGE AGREEMENT, (this “Agreement”), dated May 15, 2017, is made by
and among:

 

Party A:Enigma Technology International Corporation, with registered address at
Box 933, Road Town, Tortola, British Virgin Islands, VG1110; and

 

Party B:Ratanaphon Wongnapachant, at No. 8/5 Soi Patanakarn 30, Patanakarn Road,
Suan Luang Sub-District, Suan Luang District, Bangkok, Thailand

 



  Party C: Digiwork (Thailand) Co., Ltd., with registered address at 121/34 RS
Tower, 8th Floor, Ratchadaphisek road, Din Daeng Sub-district, din Daeng,
Bangkok, Thailand.



  

(Party B is referred to as “Pledgor” hereinafter; Party A is referred to as
“Pledgee” hereinafter; and either the Pledgors or the Pledgee is individually
referred to as a “Party” and collectively referred to as the “Parties”.)

 

Whereas,

 





(1)Digiwork (Thailand) Co., Ltd. (“Thai Company”) is a company duly incorporated
and validly existing under the laws of Thailand with the registered share
capital of 5,000,000 Baht, divided into 500,000 shares.

 

(2)The Pledgor holds 287,500 shares of Thai Company (the “Shares”).

 

(3)The Pledgee is a wholly foreign owned company duly incorporated and existing
under the laws of the British Virgin Islands.

 

(4)The Pledgee and Thai Company entered into an Exclusive Technology Consulting
and Service Agreement (“Services Agreement”) on May 15, 2017.

 

(5)The Pledgor, the other shareholders of Thai Company and the Pledgee entered
into an Exclusive Purchase Option Agreement on May 15, 2017 (“Exclusive Purchase
Option Agreement”). In addition, the Pledgor delivered the Power of Attorney to
the Pledgee on May 15, 2017 (“Power of Attorney”, together with the Services
Agreement, and Exclusive Purchase Option Agreement, collectively referred as
“Master Agreement”).

 

(6)In order to secure the Pledgor’s performance of his obligations under this
Agreement and the Master Agreement, and in order to ensure Thai Company to be
able to perform its obligations under the Services Agreement, the Pledgor hereby
pledges all the equity interests held by him in Thai Company as the guaranty for
him and/or Thai Company’s performance of obligations under the Master Agreement.

 

NOW, THEREFORE, the Parties hereby agree as follows through friendly
negotiations:

 

1.Definition

 

Unless otherwise specified herein, the following words shall have the meanings
as follows:

 

1.1Pledge Right: means the priority right the Pledgee owns, with respect to the
proceedings arising from selling at a discount, auction of, or selling off the
equity interests pledged by the Pledgor to the Pledgee.

 

1.2Pledged Equity Interests: means all the equity interests duly held by the
Pledgor in Thai Company, i.e. the Shares of Thai Company, as well as all the
other rights created over it.

 

1.3Term of Pledge: means the period of term specified in Article 3 hereof.

 

1.4Event of Default: means any of the circumstances listed in Article 7 hereof.

  

 

 

 



1.5Notice of Default: means any notice issued by the Pledgee to the Pledgors in
accordance with this Agreement specifying an Event of Default.

 

2.Pledge Right and Scope of Guaranty

 

2.1The Pledgor agrees to pledge all the Pledged Equity Interests to the Pledgee
as the guaranty for his and/or Thai Company’s performance of all the obligations
under the Master Agreement and all the liabilities of indemnification to the
Pledgee which may arise due to the invalidity or cancellation of the Master
Agreement. Thai Company agrees with such equity pledge arrangement.

 

2.2The effect of guaranty under the Master Agreement will not be prejudiced by
any amendment or change of the Master Agreement. The invalidity or cancellation
of the Master Agreement does not impair the validity of this Agreement. In the
event that the Master Agreement is deemed as invalid, or cancelled or revoked
for any reason, the Pledgee is entitled to realized its pledge right in
accordance with Article 8 hereof.

 

3.Creation and Term of Pledge

 

3.1The Pledge Right hereunder shall be reflected on the register of shareholders
and the capital contribution certificate in accordance with the form as attached
to this Agreement.

 

3.2The term of the Pledge Right is effective from the registration of pledge of
equity interests with the Office of the central company and partnership
Registration of the place where Thai Company is registered, till the day on
which all the obligations under the Master Agreement are fully performed (“Term
of Pledge”).

 

3.3During the Term of Pledge, if the Pledgor and/or Thai Company fails to
perform any obligation under or arising from the Master Agreement, the Pledgee
has the right to dispose of the Pledge Right in accordance with Article 8
hereof.

 

4.Possession of Pledge Certificates

 

4.1The Pledgor shall deliver the register of shareholders and capital
contribution certificate of Thai Company which reflects the pledge of equity
interests as mentioned in above Article 3 within three (3) business days upon
the pledge is recorded on such documents, to the Pledgee for its possession ,
and the Pledgee is obligated to keep the received pledge documents.

 

4.2The Pledgee is entitled to all the proceeds in cash including the dividends
and all the other non-cash proceeds arising from the Pledge Equity Interests
since May 15, 2017.

 

5.Representations and Warranties of the Pledgor

 

5.1The Pledgor is the legal owner of Pledged Equity Interests.

 

5.2Once the Pledgee intends to exercise the rights of the Pledgee under this
Agreement anytime, it shall be protected from any interference from any other
party.

 

5.3The Pledgee has the right to dispose of or transfer the Pledge Right in the
way as described hereunder.

 

5.4The Pledgor has never created any other pledge right or any other third party
right over the equity interests except towards the Pledgee.

 

6.Covenants from the Pledgors

 

6.1During the term of this Agreement, the Pledgor covenants to the Pledgee as
follows:

 

 

 

 

6.1.1Without prior written consent of the Pledgee, the Pledgor should not
transfer the Pledged Equity Interests, or create or allow creation of any new
pledge or any other security upon the Pledged Equity Interests which may impair
the rights and/or interest of the Pledgee, except for the transfer of equity
interests to the Pledgee or the person designated by the Pledgee in accordance
with the Exclusive Purchase Option Agreement.

 

6.1.2The Pledgor shall abide by and exercise all the provisions of laws and
regulations in relation to the pledge of rights, and shall present the Pledgee
any and all notices, directions or suggestions issued by related competent
authorities within two (2) days upon the receipt of such notices, directions or
suggestions, and shall comply with such notices, directions or suggestions, or
present its opposite opinions and representations regarding the above mentioned
issues according to the reasonable request of the Pledgee or with the consent
from the Pledgee;

 

6.1.3The Pledgor shall give prompt notice to the Pledgee regarding any
occurrence or received notice which may influence the equity interests or any
part of the equity interests held by the Pledgor, or may change any warranties
or obligations of the Pledgor under this Agreement or may influence the
performance of obligations by the Pledgor hereunder.

 

6.2The Pledgor agrees that, the right of the Pledgee to exercise of Pledge Right
hereunder in accordance with this Agreement, shall not be interfered or impaired
by any legal proceedings taken by the Pledgor, or the successor or designated
person of the Pledgor or any other person.

 

6.3The Pledgor warrants to the Pledgee that, in order to protect or consummate
the guaranty provided by this Agreement regarding the performance of the Master
Agreement, the Pledgor will faithfully sign, or cause any other party which is
materially related to the Pledge Right to sign, any and all right certificates
and deeds, and/or take, or cause any other party which is materially related to
the Pledge Right to take, any and all actions, reasonably required by the
Pledgee, and will facilitate the exercise of the rights and authorizations
granted to the Pledgee under this Agreement, enter into any change to related
equity certificate with the Pledgee or the Pledgee’s designated person
(individual/legal person), and provide to the Pledgee any and all notices,
orders and decisions as deemed necessary by the Pledgee.

 

6.4The Pledgor undertakes to the Pledgee he will abide by and perform all
representations, warranties and undertakings to protect the interests of the
Pledgee. The Pledgor shall indemnify the Pledgee any and all losses suffered by
the Pledgee due to the Pledgor’s failure or partial failure in performance of
his representations, warranties or undertakings.

 

6.5The Pledgor covenants to the Pledgee that he assumes several and joint
liabilities with respect to the obligations hereunder.

 

6.6The Pledgor irrevocably agrees to waive the preemptive right with respect to
the Pledged Equity Interests pledged by other shareholders of Thai Company to
the Pledgee, as well as the transfer of equity interests due to the exercise of
Pledge Right by the Pledgee.

 

7.Event of Default

 

7.1Any of the following is deemed as an Event of Default:

 

7.1.1Thai Company fails to perform its obligations under the Master Agreement;

 

7.1.2Any representation or warranty of the Pledgor under this Agreement is
substantially misleading or untrue, and/or the Pledgor breaches any of his
representations and warranties under this Agreement;

 

 

 

 

7.1.3The Pledgor breaches his covenants hereunder;

 

7.1.4The Pledgor breaches any provision hereof;

 

7.1.5Except that the Pledgor transfers the equity interests to the Pledgee or
the Pledgee’s designated person in accordance with the Exclusive Purchase Option
Agreement, the Pledgor waives the Pledged Equity Interests or transfers the
Pledged Equity Interests without the written consent from the Pledgee;

 

7.1.6Any external borrowings, guaranty, indemnification, undertakings or any
other liabilities of the Pledgor (1) is required to be repaid or exercised early
due to its default; or (2) is not repaid or exercised when due, which makes the
Pledgee reasonably believes that the ability of the Pledgor to perform his
obligations under this Agreement has been impaired.

 

7.1.7The Pledgor fails to repay general debts or other liabilities;

 

7.1.8This Agreement is deemed to be illegal with promulgation of related laws,
or the Pledgor is unable to continue to perform his obligations hereunder;

 

7.1.9The consent, permit, approval or authorization from the competent
authorities for making this Agreement enforceable, legal or valid is revoked,
suspended, invalidated or materially amended;

 

7.1.10Adverse change occur with respect to the assets of the Pledgor, which
makes the Pledgee reasonably believes that the ability of the Pledgor to perform
his obligations under this Agreement has been impaired.

 

7.1.11Successor of the Pledgor or Thai Company can only perform part of, or
refuses to perform, its obligations under this Agreement.

 

7.1.12Other circumstances occur which make the Pledgee unable to exercise or
dispose of the Pledge Right in accordance with related laws.

 

7.2In the event that is aware of or discover that any issue described in the
above Article 7.1 or any other issue which may cause the occurrence of such
mentioned issues has occurred, the Pledgor shall give a prompt written notice to
the Pledgee.

 

7.3Unless that the Event of Default specified in above Article 7.1 has been
resolved to the satisfaction of the Pledgee, otherwise the Pledgee is entitled
to (not obligated to) serve a Notice of Default to the Pledgor immediately
following or any time after the occurrence of the Event of Default, to require
the Pledgor and Thai Company to immediately perform its obligations under the
Master Agreement (including without limitation to payment of the due and unpaid
debts and other amounts payable under the Services Agreement) or dispose of the
Pledge Right in accordance with Article 8 hereof.

 

8.Exercise of Pledge Right

 

8.1Prior to the fully fulfillment of performance of the obligations under the
Master Agreement, the Pledgor should not transfer the Pledged Equity Interests
without the written consent of the Pledgee.

 

8.2In the event of occurrence of the Event of Default described in above
Article 7, the Pledgee shall give a Notice of Default to the Pledgor when
exercising the Pledge Right. The Pledgee may exercise the right to dispose of
the Pledge Right at the same time of or any time after the service of the Notice
of Default.

 

8.3The Pledgee has the right to sell in accordance with legal procedure or
dispose of in the other way allowed by law the Pledged Equity Interests
hereunder. If the Pledgee decides to exercise the Pledge Right, the Pledgor
undertakes to transfer all of his shareholder rights to the Pledgee for
exercise. In addition, the Pledgee has the priority to receive the proceedings
arising from selling at a discount, auction of, or selling off the equity
interests pledged by the Pledgor to the Pledgee according to the legal
proceedings.

 

 

 

 

8.4When the Pledgee is disposing of the Pledge Right in accordance with this
Agreement, the Pledgor should not create any obstacle, and shall provide any
necessary assistance to help the Pledgee to realize the Pledge Right.

 

9.Transfer of Agreement

 

9.1Unless with the prior consent from the Pledgee, the Pledgor has no right to
grant or transfer any of his rights and obligations hereunder.

 

9.2This Agreement is binding upon the Pledgor and his successor, as well as the
Pledgee and its successors and assignees permitted by the Pledgee.

 

9.3The Pledgee is entitled to transfer any or all rights and obligations under
the Master Agreement to any person (individual/legal person) designated by it at
anytime. Under this circumstance, the assignee has the same rights and
obligations as the Pledgee under this Agreement, as if such rights and
obligations are granted to it as a party to this Agreement. When transferring
the rights and obligations under the Services Agreement, this Agreement, the
Loan Agreement, the Exclusive Purchase Option Agreement and/or Power of
Attorney, the Pledgors shall sign any and all related agreement and/or documents
as required by the Pledgee.

 

9.4With the change of pledgee due to the transfer, all the parties to the new
pledge shall enter into a new pledge contract, which shall be substantially same
to this Agreement in the content and to the satisfaction of the Pledgee.

 

10.Effectiveness and Termination

 

10.1This Agreement becomes effective on the date hereof.

 

10.2The Parties confirm that whether the pledge hereunder has been registered
and recorded or not will not impair the effectiveness and validity of this
Agreement.

 

10.3This Agreement will terminate two (2) years after the Pledgor and /or Thai
Company no longer assume any liability under or arising from the Master
Agreement.

 

10.4Release of pledge shall be recorded accordingly on the register of
shareholders of Thai Company and related deregistration formalities shall be
proceeded with at the Office of the central company and partnership registration
Division of The Department of Business Development. Ministry of commerce.

 

11.Processing Fee and Other Costs

 

All fees and actual costs related to this Agreement, including not limited to
legal fees, processing fee, duty stamp and all the other related taxes and
expenses shall be borne by the Pledgor. If related taxes is borne by the Pledgee
in accordance with laws, then the Pledgor shall fully indemnify the Pledgee all
the taxes withheld by the Pledgee.

  

12.Force Majeure

 

12.1“Force Majeure Event” shall mean any event beyond the reasonable controls of
the Party so affected, which are unpredictable, unavoidable, irresistible even
if the affected Party takes a reasonable care, including but not limited to
governmental acts, Act of God, fires, explosion, geographical variations,
storms, floods, earthquakes, morning and evening tides, lightning or wars, riot,
strike, and any other such events that all Parties have reached a consensus
upon. However, any shortage of credits, funding or financing shall not be deemed
as the events beyond reasonable controls of the affected Party.

 

 

 

 

12.2

In the event that the performance of this Agreement is delayed or interrupted
due to the said Force Majeure Event, the affected Party shall be excused from
any liability to the extent of the delayed or interrupted performance. The
affected Party which intends to seek exemption from its obligations of
performance under this Agreement or any provision of this Agreement shall
immediately inform the other Party of such a Force Majeure Event and the
measures it needs to take in order to complete its performance.

 

13.Dispute Resolution

 

13.1The formation, validity, performance and interpretation of this Agreement
and the disputes resolution under this Agreement shall be governed by the laws
of Thailand.

 

13.2The Parties shall strive to settle any dispute arising from or in connection
with this Agreement through friendly consultation.  In case no settlement can be
reached through consultation within thirty (30) days after the request for
consultation is made by any Party, any Party can submit such matter to The Thai
Arbitration Institute Office of The Judiciary, Ministry of Justice for
arbitration in accordance with its then effective rules. The arbitration shall
take place in Bangkok. The arbitration award shall be final and binding upon all
the Parties.

 

14.Notices

 

Notices or other communications required to be given by any Party pursuant to
this Agreement shall be made in writing and delivered personally or sent by mail
or facsimile transmission to the addresses of the other Parties set forth below
or other designated addresses notified by such other Parties to such Party from
time to time. The date when the notice is deemed to be duly served shall be
determined as the follows: (a) a notice delivered personally is deemed duly
served upon the delivery; (b) a notice sent by mail is deemed duly served on the
seventh (7th) day after the date when the air registered mail with postage
prepaid has been sent out (as is shown on the postmark), or the fourth (4th) day
after the delivery date to the internationally recognized courier service
agency; and (c) a notice sent by facsimile transmission is deemed duly served
upon the receipt time as is shown on the transmission confirmation of relevant
documents.

 

If to the Pledgee: Enigma Technology International Corporation

Address: No. Box 933, Road Town, Tortola, British Virgin Islands, VG1110

Fax:

 

If to the Pledgor: Ratanaphon Wongnapachant

Address: No. 8/5 Soi Patanakarn 30,

Patanakarn Road, Suan Luang Sub-District, Suan Luang District,

Bangkok, Thailand

Fax:+662-0402455



 

15.Miscellaneous

 

15.1The headings contained in this Agreement are for the convenience of
reference only and shall not be used to interpret, explain or otherwise affect
the meaning of the provisions of this Agreement.

 

15.2The Parties agree to promptly execute any document and take any other action
reasonably necessary or advisable to perform provisions and purpose of this
Agreement.

 

15.3The Parties confirm that this Agreement shall, upon its effectiveness,
constitute the entire agreement and common understanding of the Parties with
respect to the subject matters herein and fully supersede all prior verbal
and/or written agreements and understandings with respect to the subject matters
herein.

 

 

 

 

15.4The Parties may amend and supplement this Agreement in writing.  Any
amendment and/or supplement to this Agreement duly signed by the Parties is an
integral part of and has the same effect with this Agreement.

 

15.5Any Party’s failure to exercise the rights under this Agreement in time
shall not be deemed as its waiver of such rights and would not affect its future
exercise of such rights.

 

15.6If any provision of this Agreement is held void, invalid or unenforceable by
a court of competent jurisdiction, governmental agency or arbitration authority,
the validity, legality and enforceability of the other provisions hereof shall
not be affected or impaired in any way. The Parties shall cease performing such
void, invalid or unenforceable provisions and revise such void, invalid or
unenforceable provisions only to the extent closest to the original intention
thereof to recover its validity or enforceability for such specific facts and
circumstances.

 

15.7Any schedule hereto is an integral part of and has the same effect with this
Agreement.

 

15.8This Agreement is made in five (5) originals with each Party holding one
(1) original. And other originals are submitted to the competent authorities for
proceeding with the formalities of registration of pledge of equity interests.
Parties agree to fully cooperate and sign any additional documents to complete
the registration of the pledge contemplated in this Agreement. Party B shall
prepare and submit all the forms and applications for the registration of the
pledge and this Agreement pursuant to the requirements of the laws and
regulations of Thailand.

 

[Remainder of Page Intentionally Blank]

 

 

 

  

(Signature Page to Equity Pledge Agreement)

 

IN WITNESS THEREOF, each Party has signed or caused its legal representative to
sign this Agreement as of the date first written above.

 



Party A: Enigma Technology International Corporation             [Seal]   By:
Ratanaphon Wongnapachant       Director             Party B: Pledgor            
    Ratanaphon Wongnapachant             Party C: Digiwork (Thailand) Co., Ltd.
              [Seal]   By: Ratanaphon Wongnapachant       Director    

  

 

